Order entered June 11, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00045-CV

                            IRA W. BREWER, ET AL., Appellants

                                                 V.

        U.S. BANK, N.A., AS TRUSTEE FOR THE CERTIFICATEHOLDERS OF
                     THE BEAR STERNS ARM TRUST, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-01529-2013

                                             ORDER
       We GRANT appellants’ June 9, 2014 unopposed motion for an extension of time to file a

reply brief. Appellants shall file their reply brief on or before June 16, 2014.


                                                        /s/   ADA BROWN
                                                              JUSTICE